United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005
                      _______________________
                                                         Charles R. Fulbruge III
                            No. 04-30991                         Clerk
                      _______________________

                   CONCERNED CITIZENS COALITION,

                       Plaintiff - Appellant,

                                 v.

                  FEDERAL HIGHWAY ADMINISTRATION,

                       Defendant - Appellee.

                      _______________________

            Appeal from the United States District Court
                for the Western District of Louisiana
                             6:04-CV-329
                       _______________________

Before WIENER, DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     After considering the record, the parties’ briefs, and oral

argument, we affirm the judgment of the district court for

essentially the reasons stated in its thorough opinion.

AFFIRMED.




     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                 1